***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            STATE OF CONNECTICUT v. JOVAN
                   MARQUIS GHANT
                      (AC 44146)
                     Prescott, Clark and DiPentima, Js.

                                   Syllabus

Convicted, after a jury trial, of the crimes of unlawful restraint in the first
    degree, assault in the third degree and threatening in the second degree,
    and, after pleas of guilty, of being a persistent offender, the defendant
    appealed to this court. He claimed, inter alia, that the trial court violated
    his sixth amendment right to self-representation when it denied his
    request to proceed as a self-represented party. At a pretrial hearing, at
    which his counsel was not present, the defendant stated to the court
    that he wanted to fire his counsel. When the court began to explain
    that it was not allowed to talk directly with him without his attorney
    present, the defendant interjected and asserted that he wanted to defend
    himself. The court then said, ‘‘I can’t,’’ twice in an attempt to finish
    its sentence and thereafter reiterated, ‘‘I can’t talk to you about’’ self-
    representation. When the defendant asked for a transcript of the proceed-
    ings, the court stated, ‘‘[n]o, no. You’re not getting canvassed’’ as to
    self-representation and told him to file an appearance with the clerk’s
    office, after which he would be canvassed at the next court proceed-
    ing. Held:
1. The trial court did not violate the defendant’s sixth amendment right to
    self-representation, as his statements to the court did not constitute a
    clear and unequivocal request to proceed as a self-represented party:
    the court neither clearly nor conclusively denied the defendant’s request
    to represent himself but, rather, emphasized that it did not want to, and
    could not, speak with him without his attorney present, as the court’s
    statements, ‘‘I can’t,’’ and, ‘‘I can’t talk to you about this,’’ reasonably
    could have referred to its view that it could not properly talk to the
    defendant about his request without his attorney present, and the court’s
    statement, ‘‘[n]o, no. You’re not getting canvassed,’’ could not be read
    as a clear denial of the defendant’s request to represent himself, as it
    was not clear from the transcript of the proceeding to what the court
    was saying no; moreover, although the court inadvisably instructed the
    defendant, who was incarcerated throughout the proceedings, to file a
    pro se appearance with the clerk’s office and stated that he would be
    canvassed at the next court hearing, the court did not condition its
    willingness to consider his request on the fulfillment of that instruction,
    and its acknowledgment of his right to self-representation and suggestion
    that the required canvass would occur at a later date refuted the defen-
    dant’s assertion that the court clearly and conclusively denied his
    request; furthermore, the defendant waived his right to self-representa-
    tion when he acquiesced in representation by counsel at subsequent
    hearings and at trial, and failed to reassert that right.
2. The trial court did not abuse its discretion in limiting the scope of defense
    counsel’s cross-examination of the victim regarding her motivation for
    not wanting to go to jail; the court did not unduly restrict counsel’s
    cross-examination, as it permitted counsel to question the victim about
    her statement to the police that she did not want to go to jail so as to
    expose her motive, interest, bias or prejudice in cooperating with the
    police, and, as the victim admitted that she did not want to go to jail,
    her motive to avoid prison was undisputed.
           Argued February 2—officially released May 31, 2022

                             Procedural History

  Substitute information charging the defendant with
the crimes of unlawful restraint in the first degree,
assault in the third degree, strangulation in the second
degree and threatening in the second degree, and two
part B informations charging the defendant in each with
being a persistent offender, brought to the Superior
Court in the judicial district of New Haven, where the
substitute information was tried to the jury before B.
Fischer, J.; verdict of guilty of unlawful restraint in the
first degree, assault in the third degree and threatening
in the second degree; thereafter, the defendant was
presented to the court on pleas of guilty to the part B
informations; judgment in accordance with the verdict
and the pleas, from which the defendant appealed to
this court. Affirmed.
  James B. Streeto, senior assistant public defender,
with whom was Emily M. Shouse, former certified legal
intern, for the appellant (defendant).
   Nathan J. Buchok, deputy assistant state’s attorney,
with whom, on the brief, were Patrick J. Griffin, state’s
attorney, and Jason Germain, senior assistant state’s
attorney, for the appellee (state).
                         Opinion

   PRESCOTT, J. The defendant, Jovan Marquis Ghant,
appeals from the judgment of conviction, rendered fol-
lowing a jury trial, of unlawful restraint in the first
degree in violation of General Statutes § 53a-95 (a),
assault in the third degree in violation of General Stat-
utes § 53a-61 (a) (1), and threatening in the second
degree in violation of General Statutes § 53a-62 (a) (1).
On appeal, the defendant claims that the trial court (1)
violated his right to self-representation under the sixth
amendment to the United States constitution and article
first, § 8, of the Connecticut constitution1 by denying
his request to represent himself and (2) violated his
right to confront the witnesses against him under the
sixth amendment by improperly limiting cross-examina-
tion of the state’s key witness. We affirm the judgment
of the trial court.
  On the basis of the evidence admitted at trial, the
jury reasonably could have found the following facts.
In early July, 2018, the victim, B,2 met the defendant in
New Haven, and, thereafter, the two entered into a
relationship. B and the defendant were homeless and
were living together in a car that was owned by the
defendant’s friend. On July 21, 2018, at about 8:30 p.m.,
B and the defendant were inside the car, which was
parked along a sidewalk in the Wooster Street neighbor-
hood of New Haven. B and the defendant began arguing
because the defendant thought that B had been flirting
with the defendant’s friends earlier in the day.
   Francesca Djerejian and her boyfriend, Craig Vargas,
who were visiting New Haven for the weekend, wit-
nessed the argument. Djerejian and Vargas were walk-
ing from the Omni Hotel, where they were staying, to
the Wooster Street neighborhood to have pizza at a
restaurant. En route to the restaurant, the couple saw
the car parked along the sidewalk. As they passed the
car, they heard B and the defendant arguing inside. B
was sitting in the passenger seat while the defendant
was sitting in the driver’s seat. B then got out of the
car and walked to the sidewalk. The defendant also
exited the car and followed B onto the sidewalk. As B
was walking away from the car, the defendant said,
‘‘don’t think I won’t hurt you . . . .’’
  The defendant then punched B, and she fell to the
ground. The defendant continued to punch B as she
was on the ground.3 While the defendant was punching
B, Djerejian and Vargas decided to keep walking away
from the car and toward the end of the block out of
concern for their own safety. Upon reaching the end
of the block, Djerejian called 911. The assault was still
taking place when Djerejian called 911 and when she
and Vargas left the area.
  While B was on the ground, she tried to fight back but
could not get up off the sidewalk because the defendant
continued to punch her and, at one point, choked her.
The defendant then dragged her from the sidewalk back
to the car where he choked her again. While the defen-
dant was choking B he said, ‘‘[d]o you want to die
. . . ?’’
  New Haven Police Officers John Brangi and Vincent
M. Destefanis responded to the 911 call. When the offi-
cers arrived, they placed the defendant in handcuffs,
and Destefanis completed a patdown of the defendant
The defendant was bleeding from a cut above his right
eye.
   Meanwhile, Brangi spoke with B, and she recounted
the details of the assault to him. At one point during
the conversation, B stated that she did not want to go
to jail. B was upset, frightened, and scared as she spoke
with him. Her face was extremely swollen, she was
spitting out blood, had marks around her neck, and
scrapes on her feet.
  B was transferred to Yale New Haven Hospital for
further treatment of her injuries.4 Mary Ellen Lyon, an
emergency room physician, treated B at the hospital.
B’s cheek and jaw were very swollen, her chest was
tender, and she had cuts and scrapes on one of her
legs.5 B remained in the hospital for three days.
   The defendant was transported to Yale New Haven
Hospital, Saint Raphael Campus, to be evaluated. Des-
tefanis followed the ambulance to the hospital. The
defendant subsequently was released from the hospital
and arrested.
   Following a jury trial, the defendant was found guilty
of unlawful restraint in the first degree in violation of
§ 53a-95 (a), assault in the third degree in violation of
§ 53a-61 (a) (1), and threatening in the second degree
in violation of § 53a-62 (a) (1). The defendant was found
not guilty of strangulation in the second degree in viola-
tion of General Statutes § 53a-64bb (a). The defendant
pleaded guilty to two part B informations, each charging
him with being a persistent offender under General
Statutes § 53a-40d. The defendant was sentenced to a
total effective term of seven years of incarceration,
execution suspended after four years, followed by three
years of probation. This appeal followed. Additional
procedural history will be set forth as necessary.
                            I
  The defendant first claims that the trial court violated
his right to self-representation under the sixth amend-
ment to the United States constitution.6 The defendant
specifically argues that the court improperly denied his
clear and unequivocal request to represent himself. We
disagree.
  The following procedural history is relevant to our
resolution of this claim. On January 18, 2019, a hearing
was held before the court, Markle, J. At the time, Attor-
ney Maureen Murphy, a public defender, represented
the defendant. At the commencement of the hearing,
Murphy stated, ‘‘Your Honor, the state conveyed a new
offer to [the defendant]. I conveyed—conveyed that to
him today. I did see him speaking with [another attor-
ney], so perhaps he is considering [retaining that attor-
ney]. Perhaps we can have a continuance.’’ The follow-
ing colloquy then occurred:
  ‘‘The Court: All right. Mr. Ghant, your—you’d like to
seek private counsel?
  ‘‘The Defendant: I’m not quite sure yet. I have to
speak with my—my family.
  ‘‘The Court: All right.
  ‘‘The Defendant: But I want Mrs. Murphy dismissed
as counsel, if possible.
  ‘‘The Court: All—
  ‘‘The Defendant: Also—
  ‘‘The Court: All right. Well, you’ll—can you make
those discussions within two weeks?
  ‘‘The Defendant: Yes.
  ‘‘The Court: All right. We’ll bring you back then on
February 1st.
  ‘‘[Attorney Murphy]: Thank you.
  ‘‘The Defendant: And, also—I’m putting in a verbal—
  ‘‘[Attorney Murphy]: I’m advising you not to speak
anymore, Mr. Ghant.
   ‘‘The Defendant: I don’t want to take her counsel. I’d
also like to put in a verbal motion for discovery for my
case. Is that possible, Your Honor?
  ‘‘The Court: So—
  ‘‘[The Prosecutor]: Attorney—
  ‘‘The Court: —Mr. Ghant, at this point you are repre-
sented by counsel.
  ‘‘The Defendant: Yeah.
  ‘‘The Court: New counsel can file in lieu of. And new
counsel can request the discovery.
  ‘‘The Defendant: Well, if I asked her several time[s]
to file a motion, she—she refused to do so.
  ‘‘[Attorney Murphy]: I—
   ‘‘The Defendant: She doesn’t—she doesn’t really do
what I ask her to do. And as far as I’m concerned, the
last time I came to court, she made up an offer, which
the state didn’t even know about.
  ‘‘[The Prosecutor]: But, Your Honor, if I could clarify
that just so that—for [the defendant’s] knowledge? The
state did make an offer back in September of five years,
suspended after two years to serve, with three years
probation. After speaking with the complainant and
after speaking with Your Honor today, both the com-
plainant and Your Honor felt that offer was too low,
considering the allegation. And the state did make the
new offer. Furthermore, Attorney Murphy does have
all of the discovery that the state has.
  ‘‘The Defendant: Why don’t I have it? ‘Cause I asked
you for it several times?
  ‘‘[The Prosecutor]: That’s not a question I can answer.
  ‘‘The Defendant: Okay. I—I asked her that.
   ‘‘The Court: All right. Mr. Ghant, we’re gonna continue
it to February 1st.
  ‘‘The Defendant: No problem.
  ‘‘The Court: All right.
  ‘‘The Defendant: One last thing—
  ‘‘The Court: You’ll come back on that date with a
new counsel, if you wish. If you don’t, at this point,
until somebody files an appearance in lieu of Attorney
Murphy’s, she’s still in on the case until that point.
   ‘‘The Defendant: Would it be possibly transferred to
high court? How—how would that work? How would
I go about that?
  ‘‘The Court: No, sir.
 ‘‘The Defendant: I mean, these are severe charges. I
would assume that high court—
  ‘‘The Court: They are very severe charges.
  ‘‘The Defendant: Yeah. I don’t understand why I’m
here, then.
  ‘‘The Court: Mr. Ghant, I’m gonna tell you what the
procedure is.
  ‘‘The Defendant: Okay.
  ‘‘The Court: All right.
  ‘‘The Defendant: I understand.
  ‘‘The Court: You have to follow the procedure.
  ‘‘[Attorney Murphy]: Your—
  ‘‘The Court: I’ll continue the case for you to get new
counsel.
  ‘‘The Defendant: All right.
  ‘‘The Court: That’s what you wish to do. I’ll give you
ample opportunity to do it. You told me two weeks is
sufficient time. If you’d like more, I can give you more
time. But at this juncture, for—we’ve had a judicial
pretrial. The attorney needs to discuss it. The new attor-
ney needs to discuss the case with you and then advise
you what to do.
  ‘‘The Defendant: But if I feel that she’s insufficiently
representing me, I wouldn’t be privileged to fire coun-
sel?
  ‘‘The Court: You know, you get appointed counsel,
you get appointed counsel. Otherwise, you get your
own counsel, or you can represent yourself. Those are
your options.
  ‘‘The Defendant: I’d like to represent myself at the
time being and dismiss counsel, then.
  ‘‘The Court: All right. So, we’ll continue the case.
  ‘‘The Defendant: Mm-hmm.
   ‘‘The Court: You have the right to represent yourself,
if you’d like. You have to file an appearance at the
clerk’s office.
  ‘‘The Defendant: Not a problem.
  ‘‘The Court: All right.
  ‘‘The Defendant: Thank you.
  ‘‘The Court: So, you’ll do that.
  ‘‘[Attorney Murphy]: Your Honor, is the court with-
drawing—
  ‘‘The Court: No.
  ‘‘[Attorney Murphy]: —me?
  ‘‘The Court: No.
  ‘‘[Attorney Murphy]: And, also, I did file a motion to
modify [the defendant’s] bond, as per his request for
today, but considering the fact that he may be retaining
private counsel, I’d ask that be marked off to the next
court date.
  ‘‘The Court: All right. So ordered.’’
   At the next hearing, which took place on February
1, 2019, Murphy informed the court, Markle, J., that
the attorney-client relationship had broken down, was
beyond repair, and, therefore, she was requesting that
new counsel be appointed to represent the defendant.
In response, the court stated that it would appoint a
special public defender to represent the defendant and
continued the case for two weeks. The defendant stated,
‘‘[a]ll right.’’
   Subsequent pretrial hearings took place on February
15, April 5, May 10, and June 7 and 28, 2019, at which
the defendant was represented by Attorney Glenn M.
Conway. Conway was not present at either the May 10
or June 28, 2019 hearings due to other court matters
and therefore made requests for a continuance on both
dates. At both hearings, the defendant expressed frus-
tration with the continuances and with Conway’s repre-
sentation but never expressed or reasserted any interest
in self-representation.7
  Another hearing was scheduled for July 5, 2019,
before the court, Markle, J. Conway, however, was held
up again by another matter and, therefore, was not
present at the hearing but did request a continuance.
The following colloquy ensued:
  ‘‘The Court: All right. Mr. Ghant, your attorney—a
judge called from Waterbury. Your attorney—
  ‘‘The Defendant: Yeah. I already know.
  ‘‘The Court: You already know.
  ‘‘The Defendant: Is there anything I can ask? Because
he’s supposed to get back—he’s not—I want him fired.
I—I’ve been going through this with him for almost six
months. I was told that he was supposed to give my
counteroffer to the prosecutor. He hasn’t told me any-
thing. He doesn’t return my phone calls.
  ‘‘The Court: All right. I don’t want to get in the middle
of your communications with your attorney.
   ‘‘The Defendant: I’ve been down a year, Your Honor.
If this isn’t a case, then I want to go to trial. I—I—I
don’t even know—
  ‘‘The Court: Well, you can hire an attorney. You can
hire whatever—you can—
  ‘‘The Defendant: I don’t even know—I don’t even
know if they got my counteroffer. If they—
  ‘‘The Court: Sir, the rules provide, I can’t talk to you
directly about your case without the attorney of
record—
  ‘‘The Defendant: But how do I get in—I would like
to [defend] myself.
  ‘‘The Court: I can’t.
  ‘‘The Defendant: How do I get in contact with the
prosecutor to—
  ‘‘The Court: I can’t.
  ‘‘The Defendant: —at least let them know my count-
eroffer?
  ‘‘The Court: You can—
  ‘‘The Defendant: I’ve been on a year. This is bullshit.
 ‘‘The Court: The matter is continued, August—what
was the date we gave for Mr. Conway?
  ‘‘The Defendant: August? Are you fucking kidding
me? I don’t give a fuck, bro. I’ve been down a goddamn
year. This is bullshit.
  ‘‘The Court: All right. Sir, if you keep doing it, I’m
gonna have to hold you in contempt and give you
even more.
 ‘‘The Defendant: I got a year in. What is that, six
months? That’s nothing.
  ‘‘The Court: I’m gonna have to do it. You’re forcing
me to do it.
  ‘‘The Defendant: Your Honor, you—
  ‘‘The Court: I don’t want to.
  ‘‘The Defendant: Nobody will talk to me about any-
thing.
  ‘‘The Court: I can’t talk to you about this.
  ‘‘The Defendant: Okay. So, who do I talk to? You’re
not giving me any options.
  ‘‘The Court: Your attorney or hire an attorney. You
have the right to hire whoever you want.
   ‘‘The Defendant: I’ve already fired my attorney and
got Conway, and Conway’s not doing his job. So, I’d
like to fire him and represent myself. I do have the right
to do that, don’t I?
 ‘‘The Court: All right. The matter is set down—what
was the date we gave for Mr. Conway?
 ‘‘The Defendant: Can I get a copy of the transcript
where I’m being denied my—my legal rights? This is
my—my amendment rights to represent myself. Right?
  ‘‘[The Prosecutor]: We gave you attorney—
  ‘‘The Court: No, no. You’re not getting canvassed on
that today.
  ‘‘[The Prosecutor]: August 16th is the other date.
  ‘‘The Court: Because the problem is, we have—noth-
ing’s gonna happen today, anyway.
   ‘‘The Defendant: Nothing’s ever happened. Your
Honor, I’ve been down a year. They told me, right, that
they have no victim. Why am I still sitting in jail when
I can’t go to trial? No one’s telling what they want to
do with my counteroffer.
  ‘‘The Court: So, you do—you do have a right, but
you’ve got to do it the way that it’s got to be done.
  ‘‘The Defendant: I’ve been doing it for a year, Your
Honor. I’ve already fired the public defender who would
not do anything I asked her to do.
  ‘‘The Court: So, file a pro se appearance, and you’ll be
canvassed on it on self-representation on the next case.
  ‘‘The Defendant: How—how do I do that? Is there a
paperwork or something like that I can get?
   ‘‘The Court: Yeah. At the clerk’s office you can get
it. All right. So ordered.
  ‘‘The Defendant: If I hire a what? Could you write
that down for me please?
  ‘‘The Court: No. I can’t give you legal advice. I—
  ‘‘The Defendant: You just told me—
  ‘‘The Court: You’re just gonna have to figure this out.
  ‘‘The Defendant: So, when is my continuance?
  ‘‘The Court: What date?
 ‘‘The Defendant: August? You’re fucking kidding
me. Right?
  ‘‘The Court: The sixteenth. Sixteenth.’’
   The defendant subsequently appeared before the
court on August 19, and September 6 and 10, 2019,
before jury selection began on September 23, 2019. The
defendant was represented by Conway at these subse-
quent pretrial hearings. The defendant did not raise his
right to self-representation at any of the hearings and
proceeded to trial represented by Conway.
   The following legal principles guide our analysis of
the defendant’s claim that the court violated his right
to self-representation. ‘‘The sixth amendment to the
United States constitution provides in relevant part: In
all criminal prosecutions, the accused shall enjoy the
right . . . to have the assistance of counsel for his
defense. The sixth amendment right to counsel is made
applicable to state prosecutions through the due pro-
cess clause of the fourteenth amendment. . . . In Fare-
tta v. California, 422 U.S. 806, 807, 95 S. Ct. 2525, 45
L. Ed. 2d 562 (1975), the United States Supreme Court
concluded that the sixth amendment [also] embodies
a right to self-representation and that a defendant in a
state criminal trial has a constitutional right to proceed
without counsel when he voluntarily and intelligently
elects to do so. . . . In short, forcing a lawyer upon
an unwilling defendant is contrary to his basic right to
defend himself if he truly wants to do so. . . .
   ‘‘It is well established that [t]he right to counsel and
the right to self-representation present mutually exclu-
sive alternatives. A criminal defendant has a constitu-
tionally protected interest in each, but since the two
rights cannot be exercised simultaneously, a defendant
must choose between them. When the right to have
competent counsel ceases as the result of a sufficient
waiver, the right of self-representation begins. . . . Put
another way, a defendant properly exercises his right
to self-representation by knowingly and intelligently
waiving his right to representation by counsel. . . .
   ‘‘State and federal courts consistently have discussed
the right to self-representation in terms of invoking or
asserting it . . . and have concluded that there can be
no infringement of the right to self-representation in
the absence of a defendant’s proper assertion of that
right. . . . The threshold requirement that the defen-
dant clearly and unequivocally invoke his right to pro-
ceed [as a self-represented party] is one of many safe-
guards of the fundamental right to counsel. . . .
Accordingly, [t]he constitutional right of self-represen-
tation depends . . . upon its invocation by the defen-
dant in a clear and unequivocal manner. . . . In the
absence of a clear and unequivocal assertion of the right
to self-representation, a trial court has no independent
obligation to inquire into the defendant’s interest in
representing himself . . . . Conversely, once there has
been an unequivocal request for self-representation, a
court must undertake an inquiry [pursuant to Practice
Book § 44-3],8 on the record, to inform the defendant
of the risks of self-representation and to permit him to
make a knowing and intelligent waiver of his right to
counsel.’’ (Footnote added; internal quotation marks
omitted.) State v. Paschal, 207 Conn. App. 328, 332–34,
262 A.3d 893, cert. denied, 340 Conn. 902, 263 A.3d 387
(2021), cert. denied,     U.S.     , 142 S. Ct. 1395,  L.
Ed. 2d       (2022). ‘‘The inquiry mandated by Practice
Book § 44-3 is designed to ensure the knowing and
intelligent waiver of counsel that constitutionally is
required.’’ (Internal quotation marks omitted.) Id., 333.
   ‘‘Although a clear and unequivocal request is required,
there is no standard form it must take. [A] defendant
does not need to recite some talismanic formula hoping
to open the eyes and ears of the court to [that] request.
Insofar as the desire to proceed [as a self-represented
party] is concerned, [a defendant] must do no more
than state his request, either orally or in writing, unam-
biguously to the court so that no reasonable person
can say that the request was not made. . . . Moreover,
it is generally incumbent upon the courts to elicit that
elevated degree of clarity through a detailed inquiry.
That is, the triggering statement in a defendant’s attempt
to waive his right to counsel need not be punctilious;
rather, the dialogue between the court and the defen-
dant must result in a clear and unequivocal state-
ment. . . .
   ‘‘[I]n conducting our review, we are cognizant that
the context of [a] reference to self-representation is
important in determining whether the reference itself
was a clear invocation of the right to self-representa-
tion. . . . The inquiry is fact intensive and should be
based on the totality of the circumstances surrounding
the request . . . which may include, inter alia, whether
the request was for hybrid representation . . . or
merely for the appointment of standby or advisory coun-
sel . . . the trial court’s response to a request . . .
whether a defendant has consistently vacillated in his
request . . . and whether a request is the result of an
emotional outburst . . . .
  ‘‘When a defendant’s assertion of the right to self-
representation is not clear and unequivocal, recognition
of the right becomes a matter entrusted to the exercise
of discretion by the trial court. . . . In the exercise
of that discretion, the trial court must weigh into the
balance its obligation to indulge in every reasonable
presumption against waiver of the right to counsel.’’
(Citation omitted; emphasis omitted; internal quotation
marks omitted.) Id., 334–35.
    Although a court is required to conduct a canvass
pursuant to Practice Book § 44-3, once a defendant
has clearly and unequivocally invoked his right to self-
representation; see State v. Paschal, supra, 207 Conn.
App. 334; our Supreme Court explained in State v. Bras-
well, 318 Conn. 815, 842 n.8, 123 A.3d 835 (2015), that
there may be some circumstances in which a defendant
asserts his right to self-representation but subsequently
waives that right before a court clearly and conclusively
denies his request. The court in Braswell explained:
‘‘[If] a trial court has not clearly and conclusively denied
a defendant’s request to represent himself, the defen-
dant may subsequently waive such a request. But, [if]
a court has clearly and conclusively denied the request,
the defendant does not waive his right to self-represen-
tation by subsequently acquiescing in being represented
by counsel or by failing to reassert that right.’’ Id., 843–
44.
   The court in Braswell made clear that ‘‘[t]his does
not mean, however, that, after a defendant’s clear and
unequivocal request to represent himself, a trial court
may simply ignore such a request and proceed to a critical
stage of the proceedings, and thereby avoid any error
simply because it did not make a clear and conclusive
ruling on the defendant’s request. . . . [O]nce a defen-
dant has clearly and unequivocally invoked his right
to self-representation, the trial court is obligated to
conduct a canvass in accordance with Practice Book
§ 44-3 to determine if his waiver of counsel is knowingly
and intelligently made. Our decision in this case does
not alter that obligation. Instead, it suggests there may
be some instances in which a defendant asserts and
subsequently waives his right to self-representation before
a court clearly and conclusively rules on the defendant’s
request. In such instances, it is possible that there are
circumstances in which the trial court’s delay in ruling
on the request would not constitute error.’’ Id., 842 n.8.
   Our Supreme Court explained its reasoning behind
this rule: ‘‘Although a defendant does not have to reas-
sert his right to self-representation once it has been
clearly denied by the court . . . we have never held
that there is no obligation to renew such claim [if] the
court does not address it. It seems to us that there is
a significant difference between a defendant who
waives or forfeits his right to self-representation after
a clear ruling and one who waives or forfeits the right
when there has been no such ruling. In the former
situation, it is likely that the waiver or forfeiture is
precipitated by the denial. . . . In the latter situation,
contrarily, there has been no court action that would
suggest that the reassertion of one’s right would be
futile.’’ (Citations omitted.) Id., 841 n.8.
  Having set forth the applicable legal principles, we
next set forth the standard of review that governs our
analysis of the defendant’s claim. ‘‘We ordinarily review
for abuse of discretion a trial court’s determination,
made after a canvass pursuant to [Practice Book] § 44-
3, that a defendant has knowingly and voluntarily
waived his right to counsel. . . . In cases . . . how-
ever, where the defendant claims that the trial court
improperly failed to exercise that discretion by can-
vassing him after he clearly and unequivocally invoked
his right to represent himself . . . whether the defen-
dant’s request was clear and unequivocal presents a
mixed question of law and fact, over which . . . our
review is plenary.’’ (Internal quotation marks omitted.)
State v. Paschal, supra, 207 Conn. App. 333.
   On appeal, the defendant claims that he clearly and
unequivocally invoked his right to proceed as a self-
represented party at the July 5, 2019 hearing,9 and that,
despite this clear and unequivocal invocation, the court
clearly and conclusively denied him this right, thereby
violating his sixth amendment right to self-representa-
tion. The state argues that the defendant did not make
a clear and unequivocal request to represent himself,
and, in the alternative, even if he did make a clear and
unequivocal request to represent himself, the court did
not clearly and conclusively deny his request, and the
defendant subsequently waived his right to self-repre-
sentation. Even if we assume, without deciding, that
the defendant’s statements during his dialogue with the
court on July 5, 2019, constituted a clear and unequivo-
cal request to represent himself, we conclude that the
court did not clearly and conclusively deny that request
and that the defendant subsequently waived his right
to self-representation.
    At the commencement of the July 5, 2019 hearing, the
court informed the defendant that Conway was not
present. The defendant then stated that he wanted Con-
way fired. The court immediately stated that it did not
want to get in the middle of the defendant’s communica-
tions with his attorney. The court began explaining to
the defendant that ‘‘the rules provide, [that the court]
can’t talk to you directly about your case without the
attorney of record,’’ but before the court had finished
its sentence, the defendant interjected, asserting that
he would like to defend himself. The court then said,
‘‘I can’t.’’
   The defendant contends that the court clearly and
conclusively denied his request to represent himself
when the court stated, ‘‘I can’t.’’ We disagree. We con-
clude that the trial court’s statement, ‘‘I can’t,’’ when
read in context, was not a clear and conclusive denial
of the defendant’s request. The court repeated, ‘‘I can’t,’’
twice in an apparent attempt to finish its previous state-
ment, explaining how it could not talk to the defendant
about the case without the attorney of record present.
The defendant’s interjection muddled the record. Pre-
sumably, the court was about to advise the defendant
regarding how he could represent himself when it stated,
‘‘[y]ou can,’’ before it was again cut off by the defendant,
who began cursing. The court informed the defendant
that the matter would be continued.
   The defendant then became even more emotional,
utilizing numerous expletives to express his frustration
with the ordered continuance. After warning the defen-
dant that it would hold him in contempt if he continued
his behavior, the court reiterated, ‘‘I can’t talk to you
about this.’’ Read in context, this statement by the court
is also not a clear and conclusive denial of the defen-
dant’s request because it reasonably could refer to the
court’s view that it could not properly talk to the defen-
dant about his request without his attorney present.
    Shortly thereafter, the defendant stated that he would
like to fire Conway and represent himself. The court
responded, ‘‘[a]ll right. The matter is set down—what
was the date we gave Mr. Conway?’’ The defendant then
asked, ‘‘[c]an I get a copy of the transcript where I’m
being denied my—my legal rights? This is my—my
amendment rights to represent myself. Right?’’ The
prosecutor began to say, ‘‘[w]e gave you attorney,’’
when the court said, ‘‘[n]o, no. You’re not getting can-
vassed on that today.’’ The court went on to explain
that nothing was going to happen during the hearing
and informed the defendant that he did have a right to
represent himself but that he had to ‘‘do it the way that
it’s got to be done.’’ The court told the defendant to
file a pro se appearance and that he would be canvassed
on self-representation ‘‘on the next case.’’ When the
defendant asked how to file an appearance, the court
said it could not give him legal advice and that he was
‘‘just gonna have to figure [it] out.’’ The court then
continued the matter until August 16, 2019.
   The defendant contends that the court clearly and
conclusively denied his request to represent himself
when it stated, ‘‘[n]o, no.’’ The court’s statement, ‘‘[n]o,
no,’’ also cannot properly be read, in context, as a clear
denial of the defendant’s request to represent himself.
Because the prosecutor began talking, and because the
defendant’s request to defend himself was intermixed
with a request for a copy of the transcript of the hearing,
it is not clear from the transcript to what the court
was saying no. Thus, the court’s statement, ‘‘[n]o, no,’’
cannot properly be read as a clear denial of the defen-
dant’s request.
   The defendant also argues that it was improper for the
court to tell him to file a pro se appearance. According
to the defendant, by telling him that he would have to
figure out how to represent himself on his own, the
court clearly and conclusively denied his request to
represent himself because it indicated to him that fur-
ther inquiries and invocations of his right to self-repre-
sentation would be futile. Although we question the
propriety of the court’s statement that he should file a
pro se appearance,10 we do not agree with the defendant
that this statement amounted to a clear and conclusive
denial of his right to self-representation. As previously
explained, despite the court’s improper instruction, the
court told the defendant that he did have a right to self-
representation and that he would be canvassed on that
right during the next hearing. Thus, the court did not
clearly and conclusively deny the defendant’s request.
  The defendant next contends that our Supreme Court’s
decisions in State v. Braswell, supra, 318 Conn. 815,
and State v. Jordan, 305 Conn. 1, 44 A.3d 794 (2012),
control this case. We disagree.
   In State v. Braswell, supra, 318 Conn. 845–47, our
Supreme Court determined that the trial court’s denial
of the defendant’s request to represent himself was both
clear and conclusive when the court said, ‘‘I’m going
to deny the motion to discharge counsel or allow you
to proceed pro se. If, in the next four weeks, I see some
additional support for those, I’m happy to reconsider
them, okay?’’ (Emphasis omitted; internal quotation
marks omitted.) Id., 845. In Braswell, the trial court’s
denial was clear: ‘‘I’m going to deny the motion to . . .
allow you to proceed pro se.’’ (Emphasis omitted; inter-
nal quotation marks omitted.) Id. Here, unlike in Bras-
well, none of the court’s statements amounted to a
clear denial of the defendant’s request. As previously
explained, read in the context of the entire transcript,
we cannot conclude that the court’s statements, ‘‘I can’t,’’
and, ‘‘no,’’ clearly denied the defendant’s request to
represent himself.
   The court in Braswell also concluded that the trial
court’s denial of the defendant’s request was conclusive
because ‘‘[t]he court conditioned its willingness to
reconsider its ruling on seeing some additional support
for the motion’’; (internal quotation marks omitted)
State v. Braswell, supra, 318 Conn. 845; and because
‘‘the additional support the court wanted was largely
outside the control of the defendant.’’ Id., 846. There-
fore, the court concluded that the ‘‘defendant, faced
with these circumstances, could reasonably believe that
it would be futile to again request to proceed pro se.’’ Id.
Here, unlike in Braswell, although the court inadvisably
instructed the defendant to file a pro se appearance;
see footnote 10 of this opinion; the court did not condi-
tion its willingness to consider, at a later date, the defen-
dant’s request to proceed as a self-represented party
on the fulfillment of that instruction. We thus find the
defendant’s reliance on Braswell unavailing.
   In State v. Jordan, supra, 305 Conn. 16, our Supreme
Court concluded that the trial court had denied the
defendant’s request to invoke his right to self-represen-
tation because, in response to the defendant’s oral
assertion of the right, the trial court cut the defendant
off, directed him to stop talking, ordered him to leave
the courtroom to discuss the matter with counsel and,
at the conclusion of the hearing, summarily denied the
defendant’s motion to dismiss counsel without acknowl-
edging the defendant’s written and oral assertions of the
right to represent himself. Here, unlike in Jordan, the
court acknowledged the defendant’s request to repre-
sent himself and did not make a ruling on it. Instead,
the court continued the matter and suggested that the
defendant would be canvassed on his request at a future
hearing because the court expressed concern about talk-
ing to the defendant about his request without his attor-
ney present. We thus disagree with the defendant’s
assertion that this case is similar to Jordan, in which
the court’s statements suggested that the defendant’s
reassertion, at future proceedings, of his right to self-
representation would be futile; id., 20 (‘‘the denial likely
convinced [the] defendant [that] the self-representation
option was simply unavailable, and [that] making the
request again would be futile’’ (internal quotation marks
omitted)); and conclude that the defendant’s reliance
on Jordan is misplaced.11
   Unlike in Braswell and Jordan, the court in the pres-
ent case neither clearly nor conclusively denied the
defendant’s request to represent himself. Rather, the
court emphasized that it did not want to speak with
the defendant without his attorney present and noted
that rules provide that it could not talk to the defendant
about his case without the attorney present. The court’s
acknowledgment of the defendant’s right to self-repre-
sentation and its statement suggesting that the required
canvass would occur at a later date refute the defen-
dant’s assertion that the court clearly and conclusively
denied his request. To the contrary, the question of self-
representation was left open for possible further discus-
sion at subsequent pretrial hearings. See Wilson v. Walker,
204 F.3d 33, 38 (2d Cir.), (concluding that defendant’s
motion to represent himself was ‘‘still open for discussion’’
where court based its denial, in part, on defendant’s
refusal to answer certain questions that would have
allowed court to determine whether waiver of counsel
was knowing and intelligent and where court gave defen-
dant one week to confer with counsel regarding his
motion to represent himself), cert. denied, 531 U.S. 892,
121 S. Ct. 218, 148 L. Ed. 2d 155 (2000); see also State
v. Paschal, supra, 207 Conn. App. 338 (right to self-repre-
sentation still open for discussion when court denied
defendant’s request to represent himself without preju-
dice and granted one week continuance).
   The court in Braswell provided that ‘‘there may be
some instances in which a defendant asserts and subse-
quently waives his right to self-representation before a
court clearly and conclusively rules on the defendant’s
request. In such instances, it is possible that there are
circumstances in which the trial court’s delay in ruling
on the request would not constitute error.’’ State v.
Braswell, supra, 318 Conn. 842 n.8. We conclude that
the facts of this case present such a circumstance. The
transcript makes clear that the court’s delay in ruling
on the defendant’s request to represent himself was
due to its concern about violating the Code of Judicial
Conduct—specifically, rule 2.9 (a), which provides that
‘‘[a] judge shall not initiate, permit, or consider ex parte
communications, or consider other communications
made to the judge outside the presence of the parties
or their lawyers, concerning a pending or impending
matter,’’ subject to certain exceptions. As a result of
this concern, the court communicated to the defendant
that, although he had a right to self-representation, he
would not be canvassed on that right during the July
5, 2019 hearing but, instead, at a future hearing when
defense counsel was present. Based upon our thorough
review of the July 5, 2019 transcript, we conclude that
the court did not clearly and conclusively deny the
defendant’s request to represent himself.
   We further conclude that the defendant waived his
right to represent himself by ‘‘subsequently acquiescing
in being represented by counsel [and] by failing to reas-
sert [his] right.’’ State v. Braswell, supra, 318 Conn. 844.
As previously discussed, after the July 5, 2019 hearing,
the defendant appeared before the court on August 19
and September 6 and 10, 2019, before jury selection
began on September 23, 2019. The defendant was repre-
sented by Conway throughout these subsequent pretrial
hearings and did not raise his right to self-representa-
tion at any of the hearings. The defendant then pro-
ceeded to trial represented by Conway. Because the
defendant acquiesced to being represented by counsel
and did not reassert his right to self-representation after
the July 5, 2019 hearing, he waived that right. Accord-
ingly, we conclude that the court did not violate the
defendant’s sixth amendment right to self-representa-
tion.
                             II
   The defendant also claims that the court improperly
limited his cross-examination of B and thereby violated
his sixth amendment right to confront the witnesses
against him.12 The defendant claims that the court fore-
closed cross-examination into an entire area of inquiry,
namely, B’s bias and motive for exaggerating the extent
of her injuries and the details of the affray, when it
prevented him from cross-examining her regarding her
motivations for not wanting to go to jail. We disagree.
   The following facts and additional procedural history
are relevant to our resolution of this claim. As pre-
viously noted, Brangi spoke with B at the scene of
the crime after responding to the 911 call. During this
conversation, B told the officer what had happened. B
also told the officer that she did not want to go to jail.
  At trial, during cross-examination, the following col-
loquy occurred between defense counsel and B:
  ‘‘Q. When you were first speaking to the police officer
at the scene, the one who interviewed you, I think it
was Officer Brangi, do you remember saying to him
that you had hit [the defendant]?
  ‘‘A. Yes.
 ‘‘Q. Do you remember saying to him that you didn’t
want to go to jail?
  ‘‘A. Yes.
  ‘‘Q. Now, at that point you were on methadone?
  ‘‘A. I was on methadone, yep.
   ‘‘Q. Okay. And was your concern that, if you were in
jail, that you had to go through withdrawal?
  ‘‘A. No, because they do methadone in jail.
  ‘‘Q. How do you know that?’’
   The prosecutor objected. The court then heard argu-
ment on the objection outside the presence of the jury.
Defense counsel argued that the question went ‘‘to the
overall credibility assessment. . . . I basically, implic-
itly said, you’re lying because you didn’t want to go
through withdrawal. . . . And so it goes to—again,
it’s—it’s her state of mind, and somehow, I want to get
to her state of mind as to why she’s saying she doesn’t
want to go to jail. Why would she think she had to go
to jail if she didn’t do anything?’’
   The prosecutor argued that the question was not rele-
vant: ‘‘That’s just clearly—that’s not relevant to the situ-
ation. She indicated she was taking methadone, and
now [defense counsel’s] asking her to try to [impugn]
her credibility by saying that she might have some credi-
bility issues because she’s in jail. I just don’t see how
this is relevant, how her knowledge of methadone in
prison would be going to her ability to tell the truth,
what happens, and I—I don’t believe it’s relevant.’’
  Defense counsel then conducted an offer through his
questioning of B:
  ‘‘Q. So, what I had just asked you was, you responded
to the question and indicat—you indicated that you
can get methadone and [the Department of Correction
(department)] administers methadone, and I asked you,
how do you know. And so for this proceeding only and
not in front of the jury, how do you know?
   ‘‘A. From friends. I’ve had friends who have gone to
jail on methadone.
  ‘‘Q. Okay. So, you do not have personal knowledge
of that?
  ‘‘A. No.
                           ***
  ‘‘Q. So, assuming that the objection is sustained with
regard to that question, my question would be, you don’t
have firsthand knowledge that the [the department]
administers methadone?
  ‘‘A. No.’’
   The prosecutor maintained that the line of ques-
tioning was irrelevant. The court agreed, stating: ‘‘I
agree with the state on this, Attorney Conway. I don’t
think it’s relevant to what this jury has to decide,
whether—the witness’ status on whether there is
administration of methadone at [the department], and
there’s no issue, as I understand it, that she was pre-
sented to [the department] for the events of that eve-
ning. So, I do make a ruling that it’s not relevant to
what this jury has to decide.’’
  The jury was brought back into the courtroom, and
the cross-examination of B continued:
   ‘‘[Defense Counsel]: Going back to—so, again, you
would agree that you had asked the officer or told the
officer at the scene that you did not want to go to
jail; right?
  ‘‘[B]: Yes.
  ‘‘[Defense Counsel]: And had you gone to jail and
there had been a bond, you would not have been able
to make it; right?
  ‘‘[B]: Yes.
  ‘‘[The Prosecutor]: What was that, Judge?
  ‘‘[Defense Counsel]: If you had—do you want me
to repeat?
  ‘‘The Court: Sure. Why don’t you repeat it.
  ‘‘[Defense Counsel]: If you had—if you had gone—
what I said was, if you had gone to jail, been arrested,
and there had been a bond you would not have been
able to make it?
  ‘‘[The Prosecutor]: I don’t see how that’s relevant,
and I would ask that it be stricken, Judge.
   ‘‘The Court: Yeah. No. I’m going to sustain the objec-
tion, it’s not relevant to what this jury has to decide.
  ‘‘[The Prosecutor]: May it be stricken, Judge?
  ‘‘The Court: Yeah. And I’ll strike it.
  ‘‘[The Prosecutor]: Thank you.’’
   We begin by setting forth our standard of review and
the applicable principles of law that govern our analysis
of the plaintiff’s claim. ‘‘Our standard of review of a
claim that the court improperly limited the cross-exami-
nation of a witness is one of abuse of discretion. . . .
[I]n . . . matters pertaining to control over cross-
examination, a considerable latitude of discretion is
allowed. . . . The determination of whether a matter
is relevant or collateral, and the scope and extent of
cross-examination of a witness, generally rests within
the sound discretion of the trial court. . . . Every rea-
sonable presumption should be made in favor of the
correctness of the court’s ruling in determining whether
there has been an abuse of discretion. . . .
   ‘‘The court’s discretion, however, comes into play
only after the defendant has been permitted cross-
examination sufficient to satisfy the sixth amendment
[to the United States constitution]. . . . The sixth
amendment . . . guarantees the right of an accused in
a criminal prosecution to confront the witnesses against
him. . . . The primary interest secured by confronta-
tion is the right to cross-examination . . . . As an
appropriate and potentially vital function of cross-
examination, exposure of a witness’ motive, interest,
bias or prejudice may not be unduly restricted. . . .
Compliance with the constitutionally guaranteed right
to cross-examination requires that the defendant be
allowed to present the jury with facts from which it
could appropriately draw inferences relating to the wit-
ness’ reliability. . . . [P]reclusion of sufficient inquiry
into a particular matter tending to show motive, bias
and interest may result in a violation of the constitu-
tional requirements of the sixth amendment. . . . In
determining whether such a violation occurred, [w]e
consider the nature of the excluded inquiry, whether
the field of inquiry was adequately covered by other
questions that were allowed, and the overall quality of
the cross-examination viewed in relation to the issues
actually litigated at trial.’’ (Internal quotation marks
omitted.) State v. Holbrook, 97 Conn. App. 490, 497–98,
906 A.2d 4, cert. denied, 280 Conn. 935, 909 A.2d 962
(2006).
   The defendant argues that the purpose of cross-exam-
ining B as to (1) how she knew that methadone was
available in jail, and (2) her ability to pay a bond had
she been arrested, was to show that she was fearful of
going to jail. According to the defendant, the precluded
questions were relevant to show B’s bias, lack of credi-
bility, and motive to fabricate or exaggerate her injuries
and the details of the assault.
  Examining the nature of the inquiry, we conclude
that the court did not abuse its discretion in limiting
the defendant’s cross-examination of B. The court per-
mitted the defendant to question B regarding her state-
ment to Brangi that she did not want to go to jail. In
doing so, the court permitted the defendant to expose
B’s motive, interest, bias, or prejudice in cooperating
with the police. Said another way, the court allowed
the defendant to question B about her motive to avoid
going to jail. The only question precluded by the court
was whether B (1) had personal knowledge that metha-
done was available in jail, and (2) believed that she did
not have the financial means to pay bail if arrested.
Because B admitted that she did not want to go to jail,
and, thus, her motive to avoid prison was undisputed,
the court did not unduly restrict the defendant’s attempt
to expose B’s motive, interest, bias, or prejudice. See
id., 498 (‘‘[a]s an appropriate and potentially vital func-
tion of cross-examination, exposure of a witness’
motive, interest, bias or prejudice may not be unduly
restricted’’ (internal quotation marks omitted)). We
therefore conclude that the court did not abuse its dis-
cretion in restricting the scope of defense counsel’s
cross-examination of B.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Although the defendant refers in his brief to the right to self-representa-
tion afforded under article first, § 8, of the Connecticut constitution, he has
not provided an independent analysis of his state constitutional claim in
accordance with State v. Geisler, 222 Conn. 672, 684–86, 610 A.2d 1225
(1992). Therefore, we limit our review of the defendant’s claim to his right
to self-representation under the federal constitution. See, e.g., State v. Flana-
gan, 293 Conn. 406, 409 n.3, 978 A.2d 64 (2009).
   2
     In accordance with federal law; see 18 U.S.C. § 2265 (d) (3) (2018), as
amended by the Violence Against Women Act Reauthorization Act of 2022,
Pub. L. No. 117-103, § 106, 136 Stat. 49; we decline to identify any person
protected or sought to be protected under a protection order, protective
order, or a restraining order that was issued or applied for, or others through
whom that person’s identity may be ascertained.
   3
     Djerejian testified at trial that B ‘‘was on the ground in an instant, kind
of curled up, and [the defendant] was punching her’’ and was ‘‘punching
her and, like, pounding her into the sidewalk.’’ Djerejian explained, ‘‘the
blows were kind of putting her body into the pavement’’ because B was on the
ground. Djerejian described the defendant’s actions as ‘‘very violent . . . .’’
   Vargas testified at trial that the defendant was ‘‘punching very aggressively,
like pulling his hand back as far as he could and swinging as hard as he could.’’
   4
     Brangi rode in the ambulance with B to the hospital. Once at the hospital,
B gave another statement to Brangi.
   5
     Lyon testified at trial that these injuries appeared fresh and could be
consistent with someone who had recently been punched, choked, and
dragged across pavement or a sidewalk.
   6
     The sixth amendment to the United States constitution provides: ‘‘In all
criminal prosecutions, the accused shall enjoy the right to a speedy and
public trial, by an impartial jury of the [s]tate and district wherein the
crime shall have been committed, which district shall have been previously
ascertained by law, and to be informed of the nature and cause of the
accusation; to be confronted with the witnesses against him; to have compul-
sory process for obtaining witnesses in his favor, and to have the assistance
of counsel for his defense.’’
   7
     At the May 10, 2019 hearing, after the defendant was informed by the
court, Markle, J., that the case would be continued, the defendant stated:
‘‘Am I able to speak or, like—‘cause they—I had this dude Conway for, like,
three months. He ain’t did shit. I mean, like, everything that they said was
supposed to happen, he’s too busy. Why are you giving me attorneys that
can’t even show to court? I don’t understand that.’’
   The court replied, stating: ‘‘That’s the way it works. If he’s on trial on a
criminal matter, he can’t be in two courts on the same day.’’ The defendant
then said: ‘‘But didn’t you guys know a month ago when you gave me this
court that he was gonna be in—‘‘ The court then continued the matter until
May 24, 2019.
   At the June 28, 2019 hearing, the court, Cradle, J., informed the defendant
that Conway was busy with another matter and had requested that the
defendant’s case be continued until July 5, 2019. The following colloquy
then occurred between the defendant and the court:
   ‘‘The Defendant: So, do I—like, you’re just telling me that. I don’t got a
choice here in the matter? I don’t—I don’t—
   ‘‘The Court: Say that again?
   ‘‘The Defendant: I said, is—is that a choice here or—
   ‘‘The Court: No. He’s on trial.
   ‘‘The Defendant: He’s been on trial since I had him. He has—he’s on trial
with everybody. I didn’t see him for three months—
   ‘‘The Court: Let me see.
   ‘‘The Defendant: —then he came back, now he’s on trial with this other
guy. Like, this is crazy.
   ‘‘The Court: All right. Hold on a minute. Let me just see.
   ‘‘The Defendant: We’re supposed to be making a resolution to all of this,
and he was supposed to be discussing something with the prosecutor. I
guess seeing what my rebuttal to their offer. And he never said anything
about that.
   ‘‘The Court: Okay. I have—
   ‘‘The Defendant: I want him to file motions in which he ain’t filed, and
that’s the reason I filed the last—fired the last attorney.’’
   The court continued the matter until July 5, 2019, but told the defendant
that, ‘‘[i]f I can get [Conway] here earlier, that’s what I’ll do.’’
   8
     Practice Book § 44-3 provides: ‘‘A defendant shall be permitted to waive
the right to counsel and shall be permitted to represent himself or herself
at any stage of the proceedings, either prior to or following the appointment
of counsel. A waiver will be accepted only after the judicial authority makes
a thorough inquiry and is satisfied that the defendant:
   ‘‘(1) Has been clearly advised of the right to the assistance of counsel,
including the right to the assignment of counsel when so entitled;
   ‘‘(2) Possesses the intelligence and capacity to appreciate the conse-
quences of the decision to represent oneself;
   ‘‘(3) Comprehends the nature of the charges and proceedings, the range
of permissible punishments, and any additional facts essential to a broad
understanding of the case; and
   ‘‘(4) Has been made aware of the dangers and disadvantages of self-
representation.’’
   9
     Although the defendant also argued, in his principal appellate brief, that
he had clearly and unequivocally invoked his right to self-representation
during the January 18, 2019 hearing, during oral argument before this court,
the defendant’s counsel conceded that he was no longer asserting this claim.
   10
      We share the defendant’s concern regarding the propriety of the court’s
instruction to him that he should file a pro se appearance with the clerk’s
office. The defendant was incarcerated throughout these proceedings, and
his lawyer was not present at the July 5, 2019 hearing, making it unrealistic
for the court to expect him to file a pro se appearance with the clerk’s
office. Furthermore, the defendant should not have been required to file a
pro se appearance with the clerk’s office until after the court canvassed
him on his right to self-representation, concluded that his waiver of his right
to counsel was knowing and intelligent, and ordered defense counsel to
withdraw from the case.
   11
      We likewise disagree with the defendant’s assertion that the court here,
as in State v. Flanagan, 293 Conn. 406, 978 A.2d 64 (2009), repeatedly denied
him his right to self-representation and thereby convinced him that self-
representation was not an option. See id., 425 (court found to have clearly
denied defendant’s request to represent himself by confirming on record
during next day of trial that it had denied defendant’s earlier request to
represent himself). As previously explained, the court in the present case
did not clearly deny the defendant’s request to represent himself but, instead,
informed him only that he would not be canvassed on the matter without
his attorney present.
   12
      The defendant also claims that the court violated his right to present
a defense and his right to a fair trial. Because we conclude that these claims
are not adequately briefed, we decline to review them. See, e.g., State v.
Cusson, 210 Conn. App. 130, 137 n.8, 269 A.3d 828 (2022) (‘‘It is well estab-
lished that the appellate courts of this state are not obligated to consider
issues that are not adequately briefed. . . . Whe[n] an issue is merely men-
tioned, but not briefed beyond a bare assertion of the claim, it is deemed
to have been waived.’’ (Internal quotation marks omitted.)).